Citation Nr: 1233488	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  08-10 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral lower extremity paralysis, for accrued benefits purposes. 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1954 to September 1956. He died in  2011. The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) of the Regional Office (RO) in Salt Lake City, Utah. 

In a July 2012 administrative decision and pursuant to her application, the appellant was determined to be the eligible claimant for substitution in the Veteran's appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 


REMAND 

In a January 2008 rating decision, the RO denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for bilateral lower extremity weakness/pain. The Veteran disagreed with this decision and eventually perfected an appeal on these issues.  In May 2009, the Board remanded this issue for additional development. As noted, after the Veteran's death, the Veteran's widow was substituted as appellant.

The Board notes that the Director, Compensation and Pension Service, issued a Fast Letter that provided guidance on processing claims involving substitution of parties, in August 2010. See Fast Letter 10-30. The letter noted that unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence. 

The letter provided guidance on specific procedures to follow noting that any eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may be able to submit additional evidence in support of the claim. . 

In addition, VA has published a proposed a new regulation for inclusion in 38 C.F.R. Part 3, 14, and 20 to address the issue further. See 76 Fed. Reg. 8666 -8674 (February 15, 2011). 

As noted, the Fast Letter and the proposed regulations indicate that this type of a claim differs from an accrued benefits claim, in part, as evidence can be added to the record. In most accrued benefits cases, a decision is based on the evidence that is on file at the time of the Veteran's death. In these cases, involving substitution, additional evidence can be added to the file. 

Both the fast letter and the proposed regulations provide that if proper notice was sent to the original appellant, in this case the Veteran, further notice need not be sent to the substituted party. However, while she has been accepted for substitution, the appellant was not informed or offered the opportunity to submit that evidence. In particular, a July 2012 letter advised the appellant that only evidence of record at the date of death could be considered by VA in her claim. 

In the June 2012 deferred rating decision, the RO directed that proper notice shall be given to the appellant under the VA's duty to assist.  No such notice has yet been provided.  

Accordingly, the case is REMANDED for the following actions: 


1.  Advise the appellant that she may submit additional evidence in support of the claim, to the RO/AMC. Provide an appropriate period for the appellant's response. 

2.  After receipt of the appellant's response, if any, adjudicate the claim for compensation under 38 U.S.C.A. § 1151 for bilateral paralysis of the lower extremities - TO INCLUDE CONDUCTING ANY APPROPRIATE CLAIMS FILE AND/OR MEDICAL FILE REVIEW BY QUALIFIED MEDICAL OPINION PROVIDERS. If the claim is denied, provide the appellant a supplemental statement of the case and afforded a reasonable opportunity to respond thereto. Thereafter, the case must be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 






of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


